F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            FEB 1 2000
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


RICHARD J. COLLINS,

          Plaintiff-Appellant,

v.

RICHARD SOARES, Warden;
THOMAS BULLARD, Law Librarian;                         No. 99-1348
BARD ROCKWELL, Head of Legal                       (District of Colorado)
Services; ARISTEDES W. ZAVARAS,                    (D.C. No. 97-B-2271)
Executive Director of D.O.C.;
OFFICER FOX, C.O. of Limon
Correctional Facility; John Does, if
there by any, in their individual and
professional capacities,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Richard J. Collins, a Colorado state prisoner, filed a pro se 42 U.S.C. §

1983 civil rights complaint raising the following four issues: (1) the defendants

violated his Sixth Amendment right of access to the courts when they confiscated,

pursuant to Colorado prison regulation 850-6, all legal files in excess of two

cubic feet; (2) the defendants violated his Sixth Amendment rights to access to

the courts when they removed the Shepard’s citation service and the Corpus Juris

Secundum legal encyclopedia from the prison law library; (3) the defendants

retaliated against him in violation of the Eighth Amendment; and (4) the

defendants denied him medical treatment in violation of the Eighth Amendment.

      The district court referred Collins’ complaint to a magistrate judge for

preliminary proceedings pursuant to 28 U.S.C. § 636. In a thorough and well-

written Report and Recommendation (“R & R”), the magistrate judge

recommended that the district court grant the defendants’ motion for summary

judgment. The R & R specifically informed Collins that in order to preserve his

right to de novo review in the district court and his right to appellate review of

both factual and legal questions, he must file written, specific objections with the

district court within ten days of service of the R & R. Rather than filing a proper

objection, Collins sought an extension from the district court. The district court


                                          -2-
granted Collins a lengthy extension. Five days before expiration of the extended

time period, Collins filed a second request for an extension. The district court

granted Collins a second extension, to expire June 3, 1999, but indicated that no

further extensions would be granted. On June 7th, after the second extension had

already expired, and despite the district court’s admonition, Collins filed a third

request for an extension of time within which to file objections to the R & R. In

response, the district court noted its previous generosity in granting extensions

and its specific admonition that no further extensions would be granted.

Accordingly, the district court denied Collins’ request for a third extension, noted

that Collins’ failure to timely file specific objections barred de novo review, and

adopted the R & R.

      On appeal, Collins argues the merits of the summary judgment motion.

This court has, however, adopted a “firm waiver rule,” whereby a failure to file

written objections to a magistrate judge’s R & R waives appellate review of both

factual and legal questions. United States v. One Parcel of Real Property, 73

F.3d 1057, 1059 (10th Cir. 1996). To preserve an issue for appellate review, an

objection to a magistrate judge’s R & R must be both specific and timely. Id. at

1060. Collins failed to object to the magistrate judge’s R & R within the ten days

allowed in the R & R, plus the additional time allowed by the district court

pursuant to Collins’ motions for extension of time. Therefore, Collins has not


                                          -3-
preserved for appellate review the district court’s order and judgment granting the

defendant’s summary judgement. 1

      The order of the district court adopting the R & R and its judgment thereon

are hereby AFFIRMED.

                                       ENTERED FOR THE COURT:



                                       Michael R. Murphy
                                       Circuit Judge




      1
       After the district court entered its order adopting the R & R, Collins filed a
Rule 59 motion along with specific objections to the R & R. In the motion,
Collins asserted that his objections were late because of problems in having them
copied at the prison law library on June 2 1999. In rejecting Collins’ Rule 59
motion for reconsideration, the district court noted again that it had been generous
in granting extensions and had specifically informed Collins that no further
extensions would be allowed. Accordingly, it refused to reconsider its ruling
adopting the R & R. The district court did note, however, that it had conducted a
de novo review of the R & R, and that Collins’ belated objections would not
change the outcome of the case. As noted by the defendants, this alternate
holding of the district court does not in any way revive Collins’ claims. See Vega
v. Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999).

                                         -4-